 
 
Exhibit 10.2
 
 
FIFTH AMENDED AND RESTATED STOCK OPTION PLAN
FOR OUTSIDE DIRECTORS OF TEGAL CORPORATION
 
* This Plan addresses the effect of the Company’s 1-to-12 reverse stock split
effected on July 25, 2006.
 
Tegal Corporation, a Delaware corporation (the “Company”), hereby amends and
restates the Fourth Amended and Restated Stock Option Plan for Outside Directors
of Tegal Corporation (as so amended, the “Plan”), incorporating certain
amendments adopted by the Board of Directors July 15, 2005. The Plan was
initially adopted by the Board of Directors and the stockholders of the Company
on October 1995, with an initial effective date of October 18, 1995. The Plan
was amended and restated on July 16, 1998 by the Board of Directors and such
amendment was approved by the stockholders on September 15, 1998. The Plan was
again amended and restated on July 8, 2000 by the Board of Directors and such
amendment was approved by the stockholders on September 19, 2000. The Plan was
again amended and restated on July 17, 2001 by the Board of Directors and such
amendment was approved by the stockholders on September 25, 2001. The Plan was
again amended and restated on July 23, 2004 by the Board of Directors and such
amendment was approved by the stockholders on September 21, 2004. The plan was
again amended and restated on July 15, 2005 and such amendment was approved by
the stockholders on September 13, 2005. The purposes of the Plan are as follows:
 
(1)     To further the growth, development and financial success of the Company
by providing additional incentives to its outside directors who share in the
responsibility for the management of the Company’s business by assisting them to
become owners of common stock of the Company and thus to benefit directly from
its growth, development and financial success.
 
(2)     To enable the Company to obtain and retain the services of the type of
outside directors considered essential to the long-range success of the Company
by providing and offering them an opportunity to become owners of common stock
of the Company.
 
13.
DEFINITIONS
 
Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, where the context so indicates.
 
1.31  BOARD
 
“Board” shall mean the Board of Directors of the Company.
 
13.2  CHANGE IN CONTROL
 
“Change in Control” shall mean a change in ownership or control of the Company
effected through either of the following transactions:
 
any person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) directly or indirectly acquires beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders which the Board does not recommend such stockholders
to accept; or
 
there is a change in the composition of the Board over a period of thirty-six
(36) consecutive months (or less) such that a majority of the Board members
(rounded up to the nearest whole number) ceases, by reason of one or more proxy
contests for the election of Board members, to be comprised of individuals who
either
 
have been Board members continuously since the beginning of such period or
 
have been elected or nominated for election as Board members during such period
by at least a majority of the Board members described in clause (i) who were
still in office at the time such election or nomination was approved by the
Board.
 
 
43

--------------------------------------------------------------------------------

 
 
13.3  COMPANY
 
“Company” shall mean Tegal Corporation. In addition, “Company” shall mean any
corporation assuming, or issuing new stock options in substitution for, Options
outstanding under the Plan.
 
13.4  CORPORATE TRANSACTION
 
“Corporate Transaction” shall mean any of the following stockholder-approved
transactions to which the Company is a party:
 
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the State
in which the Company is incorporated, form a holding company or effect a similar
reorganization as to form whereupon this Plan and all Options are assumed by the
successor entity;
 
the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company in a
transaction not covered by the exceptions to clause (a) above; or
 
any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger.
 
13.5  EXCHANGE ACT
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
13.6  OPTION
 
“Option” shall mean an option to purchase the Company’s common stock, $0.01 par
value, granted under the Plan.
 
13.7  OPTIONEE
 
“Optionee” shall mean an Outside Director to whom an Option is granted under the
Plan.
 
13.8  OUTSIDE DIRECTOR
 
“Outside Director” shall mean a member of the Board who is not an employee of
the Company, a Parent Corporation or a Subsidiary under Section 3401(c) of the
Code and who is not legally or contractually prohibited from receiving and
holding personally an Option.
 
13.9  PARENT CORPORATION
 
“Parent Corporation” shall mean any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Option, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
 
13.10  PLAN
 
“Plan” shall mean The Fifth Amended and Restated Stock Option Plan for Outside
Directors of Tegal Corporation.
 
13.11  RULE 16B-3
 
“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act,
including as such Rule may be amended or superseded in the future.
 
13.12  SECRETARY
 
“Secretary” shall mean the Secretary of the Company.
 
13.13  SECURITIES ACT
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 
44

--------------------------------------------------------------------------------

 
 
13.14  SUBSIDIARY
 
“Subsidiary” shall mean any corporation, other than the Company, in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
 
13.15  TERMINATION OF DIRECTORSHIP
 
“Termination of Directorship” shall mean the time when an Optionee ceases to be
a director of the Company for any reason, including, without limitation, a
termination by resignation, failure to be elected, death, disability or
retirement. The Board, in its absolute discretion, shall determine the effect of
all other matters and questions relating to Termination of Directorship.
 
14.
SHARES SUBJECT TO PLAN
 
14.1  SHARES SUBJECT TO PLAN
 
The shares of stock subject to Options shall be shares of the Company’s common
stock, $0.01 par value (the “Common Stock”). The aggregate number of such shares
which may be issued upon exercise of Options shall not exceed 333,334.
 
14.2  - UNEXERCISED OPTIONS
 
If any Option expires or is cancelled without having been fully exercised, the
number of shares subject to such Option but as to which such Option was not
exercised prior to its expiration or cancellation may again be optioned
hereunder, subject to the limitations of Section 2.1.
 
14.3  CHANGES IN COMPANY’S SHARES
 
In the event that the outstanding shares of Common Stock of the Company are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company, or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, stock dividend or combination of shares, appropriate adjustments shall
be made by the Board in the number and kind of shares for the purchase of which
Options may thereafter be granted, including adjustments of the limitations in
Section 2.1 on the maximum number and kind of shares which may be issued on
exercise of Options.
 
15.
GRANTING OF OPTIONS
 
15.1  ELIGIBILITY
 
Any Outside Director of the Company shall be eligible to be granted Options.
 
15.2  TAX STATUS OF STOCK OPTIONS
 
Options granted under the Plan do not qualify as “incentive stock options” under
Section 422 of the Internal Revenue Code of 1986, as amended.
 
15.3  NON-DISCRETIONARY GRANTS
 
Any person who is not an Outside Director on the effective date of this Plan,
but who later becomes an Outside Director, shall be granted on the date of his
initial election or appointment as an Outside Director an Option to purchase
8,334 shares of Common Stock.
 
Commencing on the effective date of this Plan, each Outside Director shall be
granted an Option to purchase 2,084 shares of Common Stock on the date of each
annual meeting of the Company’s stockholders at which such Outside Director is
re-elected to the Board of Directors; provided, that an Outside Director who has
received an Option pursuant to Section 3.3(a) above shall not receive an Option
pursuant to this Section 3.3(b) until his or her initial Option grant pursuant
to Section 3.3(a) shall have vested in full.
 
Notwithstanding anything to the contrary, any Outside Director may elect to
waive his right to be granted an Option under this Section 3.3 by giving a six
month advance written notice of such waiver from the effective date of the
Outside Director’s right to receive such Option.
 
 
45

--------------------------------------------------------------------------------

 
 
15.4  DISCRETIONARY GRANTS
 
The Board shall from time to time, in its absolute discretion, and subject to
applicable limitations of the Plan:
 
Select from among the Outside Directors (including Outside Directors who have
previously received Options under the Plan) such of them as in its opinion
should be granted Options;
 
Determine the number of shares to be subject to such Options granted to the
selected Independent Directors;
 
Subject to the provisions of Article 4 determine the terms and conditions of
such Options, consistent with the Plan.
 
15.5  NO OPTION GRANT WHERE PROHIBITED
 
No person shall be granted an Option under the Plan if at the time of such
grant, the grant is prohibited by applicable law or by the policies of the
employer of such person or of any other company of which such person is a member
of the board of directors or a general partner.
 
15.6  OPTIONS IN LIEU OF CASH COMPENSATION
 
In addition to those Options referenced in Sections 3.3 and 3.4, each Outside
Director may elect to receive all or any portion of his or her Director’s Fee
either (i) in cash or (ii) in the form of an Option. “Director’s Fee” shall mean
the amount of compensation set by the Board from time to time and as payable to
a Director for services as a Director; but shall not include any fees payable by
reason of Committee membership and/or attendance.
 
In order to receive Director’s Fees in the form of an Option in lieu of cash
compensation the Outside Director must elect in writing at least six months
prior to the date of payment of the Director’s Fee (the “Payment Date”). The
election shall be irrevocable with respect to the Payment Date for which it is
made, and shall remain in effect for a subsequent Payment Date unless revoked in
writing at least six months prior to the relevant Payment Date.
 
16.
TERMS OF OPTIONS
 
16.1  OPTION AGREEMENT
 
Each Option shall be evidenced by a written Outside Director Stock Option
Agreement, which shall be executed by the Optionee and an authorized officer of
the Company and which shall contain such terms and conditions, as the Board
shall determine, consistent with the Plan.
 
16.2  OPTION PRICE
 
Unless otherwise provided by the Board and set forth in the Outside Director
Stock Option Agreement, the price of the shares of Common Stock subject to each
Option shall equal the Fair Market Value of such shares on the date such Option
is granted.
 
For purposes of the Plan, the “Fair Market Value” of a share of the Common Stock
as of a given grant date shall be:
 
the closing price of a share of the Common Stock on the principal exchange on
which shares of the Common Stock are then trading, if any, on such grant date,
or, if shares were not traded on such grant date, then on the next preceding
trading day during which a sale occurred; or
 
if the Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system,
 
the last reported sales price (if the Common Stock is then quoted on the Nasdaq
National Market) or
 
 
46

--------------------------------------------------------------------------------

 
 
the mean between the closing representative bid and asked prices (in all other
cases) for the Common Stock on such grant date as reported by Nasdaq or such
successor quotation system; or (iii) if the Common Stock is not publicly traded
on an exchange and not quoted on Nasdaq or a successor quotation system, the
mean between the closing bid and asked prices for the Common Stock, on such
grant date, as determined in good faith by the Board; or (iv) if the Common
Stock is not publicly traded, the fair market value established by the Board
acting in good faith.
 
16.3  COMMENCEMENT OF EXERCISABILITY
 
Subject to Section 4.7, each Option granted pursuant to Section 3.3(a) shall
become exercisable on the first anniversary of the date of Option grant.
 
Subject to Section 4.7, each Option granted pursuant to Section 3.3(b) shall
become exercisable as to 1/12th of the total number of shares subject to the
Option on the first day of each calendar month following the date of Option
grant.
 
Notwithstanding the foregoing, an Outside Director may not exercise an otherwise
exercisable Option granted pursuant to Section 3.3 or 3.4 unless such Outside
Director attended at least seventy-five percent (75%) of the meetings of the
Board during the twelve month period (the “Attendance Period”) preceding the
date of exercise of the Option; provided, however, that installments of an
Option which becomes exercisable prior to the commencement of the Attendance
Period shall remain exercisable by the Optionee.
 
All Options granted under Section 3.6 will be fully vested and exercisable on
the date of Option grant.
 
At any time after grant of an Option, the Board may, in its sole and absolute
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which an Option vests.
 
No portion of an Option which is unexercisable at Termination of Directorship
shall, under any circumstances, thereafter become exercisable.
 
16.4  EXPIRATION OF OPTIONS
 
Subject to Section 4.7, in the event of the Optionee’s Termination of
Directorship, such Optionee may exercise his or her Option within such period of
time as is specified in the Outside Director Stock Option Agreement to the
extent that the Option is vested and exercisable on the date of termination. In
no event may an Option be exercised to any extent by anyone after ten years from
the date the Option was granted. If, after termination, the Optionee does not
exercise his or her Option within the time period specified herein or in the
Outside Director Stock Option Agreement, the Option shall terminate and the
shares covered by such Option shall again become available for issuance under
the Plan.
 
16.5  CONSIDERATION
 
In consideration of the granting of the Option, the Optionee shall agree, in the
written Outside Director Stock Option Agreement, to serve as a Director of the
Company until the next annual meeting of the stockholders of the Company.
Nothing in this Plan or in any Outside Director Stock Option Agreement hereunder
shall confer upon any Optionee any right to continue as a director of the
Company.
 
16.6  CHANGES IN COMMON STOCK OR ASSETS OF THE COMPANY, ACQUISITION OR
LIQUIDATION OF THE COMPANY AND OTHER CORPORATE EVENTS
 
Subject to Section 4.7, in the event that the Board determines that any dividend
or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Board’s sole
discretion, affects the Common Stock such that an adjustment is determined by
the Board to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to an Option, then the Board shall, in such manner as it may deem
equitable, adjust any or all of
 
 
47

--------------------------------------------------------------------------------

 
 
the number and kind of shares of Common Stock (or other securities or property)
with respect to which Options may be granted or awarded (including, but not
limited to, adjustments of the limitations in Section 2.1 on the maximum number
and kind of shares which may be issued),
 
the number and kind of shares of Common Stock (or other securities or property)
subject to outstanding Options, and
 
the exercise price with respect to any Option.
 
16.7  OCCURRENCE OF A CHANGE IN CONTROL OR CORPORATE TRANSACTION
 
Upon the occurrence of either a Change in Control or a Corporate Transaction,
each Option outstanding under the Plan shall be exercisable as to all shares
covered thereby, notwithstanding anything to the contrary in Section 4.3(a) or
Section 4.3(b). Upon the occurrence of any Change in Control, or upon
stockholder approval of any Corporate Transaction, the Company shall promptly
provide written notice thereof to each Optionee. No Option may be exercised to
any extent after the occurrence of a Corporate Transaction; provided, however,
that such termination of exercise rights shall not occur until after the related
Corporate Transaction has closed and appropriate arrangements shall be made to
permit any Options outstanding to be exercised in connection with such closing.
 
17.
EXERCISE OF OPTIONS
 
17.1  PERSON ELIGIBLE TO EXERCISE
 
During the lifetime of the Optionee, only the Optionee may exercise an Option
granted to the Optionee, or any portion thereof unless it has been disposed of
pursuant to a qualified domestic relations order as defined under the Internal
Revenue Code of 1986, as amended, or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder. After the death of
the Optionee, any exercisable portion of an Option may, prior to the time when
such portion becomes unexercisable under Section 4.4 or Section 4.7, be
exercised by the Optionee’s personal representative or by any person empowered
to do so under the deceased Optionee’s will or under the then applicable laws of
descent and distribution.
 
17.2  PARTIAL EXERCISE
 
Subject to Section 4.3, at any time and from time to time prior to the time when
an exercisable Option or exercisable portion thereof become unexercisable under
Section 4.4 or Section 4.7, such Option or portion thereof may be exercised in
whole or in part; provided, however, that in no event may an Option be exercised
as to less than one hundred (100) shares at any one time, or the remaining
shares covered by the Option if less than two hundred (200); provided, further,
that the Company shall not be required to issue fractional shares.
 
17.3  MANNER OF EXERCISE
 
An exercisable Option, or any exercisable portion thereof, may be exercised
solely by delivery to the Secretary or his office of all of the following prior
to the time when such Option or such portion becomes unexercisable under Section
4.4 or Section 4.7:
 
Notice in writing signed by the Optionee or other person then entitled to
exercise such Option or portion thereof, stating that such Option or portion
thereof is exercised, such notice complying with any applicable rules
established by the Board;
 
Full payment for the shares with respect to which such Option or portion thereof
is thereby exercised (i) in cash or by check,
 
with the consent of the Board, in shares of Common Stock held by the Optionee
for at least six (6) months with a Fair Market Value equal to the aggregate
exercise price of the Option or exercised portion thereof on the date of Option
exercise, (iii) with the consent of the Board, in surrendered shares of Common
Stock issuable upon the exercise of the Option with a Fair Market Value equal to
the aggregate exercise price of the Option or exercised portion thereof on the
date of Option exercise, (iv) with the consent of the Board, any combination of
the foregoing, or (v) by other means authorized by the Board;
 
 
48

--------------------------------------------------------------------------------

 
 
Such representations and documents as the Board, in its absolute discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal or state securities laws or
regulations. The Board may, in its absolute discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars; and
 
In the event that the Option or portion thereof shall be exercised pursuant to
Section 5.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option or portion
thereof.
 
17.4  CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES
 
The shares of stock issuable and deliverable upon the exercise of an Option, or
any portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of any Option or portion thereof prior to fulfillment of all of the
following conditions:
 
The admission of such shares to listing or quotation on all stock exchanges or
automated quotation services on which such class of stock is then listed or
quoted, as the case may be;
 
The completion of any registration or other qualification of such shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Board shall, in its absolute discretion, deem necessary or advisable;
 
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Board shall, in its absolute discretion, determine
to be necessary or advisable;
 
The payment to the Company of all amounts which it is required to withhold, if
any, under federal, state or local law in connection with the exercise of the
Option; and
 
The lapse of such reasonable period of time following the exercise of the Option
as the Board may establish from time to time for reasons of administrative
convenience.
 
17.5  RIGHTS AS STOCKHOLDERS
 
The holders of Options shall not be, nor have any of the rights or privileges
of, stockholders of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company to such holders.
 
18.
ADMINISTRATION
 
18.1  DUTIES AND POWERS OF THE BOARD
 
It shall be the duty of the Board to conduct the general administration of the
Plan in accordance with its provisions. The Board shall have the power to
interpret the Plan and the Options and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.
 
18.2  MAJORITY RULE
 
The Board shall act by a majority of its members in office. The Board may act
either by vote at a meeting or by a memorandum or other written instrument
signed by a majority of the Board.
 
18.3  COMPENSATION; PROFESSIONAL ASSISTANCE; GOOD FAITH ACTIONS
 
Members of the Board shall receive no additional compensation for their services
under the Plan. All expenses and liabilities incurred by members of the Board in
connection with the administration of the Plan shall be borne by the Company.
The Board may employ attorneys, consultants, accountants, appraisers, brokers or
other persons. The Board and the Company shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Board in good faith shall be
final and binding upon all Optionees, the Company and any other interested
persons. No member of the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Options, and all members of the Board shall be fully protected by the
Company in respect to any such action, determination or interpretation.
 
 
49

--------------------------------------------------------------------------------

 
 
19.
OTHER PROVISIONS
 
19.1  OPTIONS NOT TRANSFERABLE
 
No Option or interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Optionee or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including, without
limitation, bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that nothing in this Section 7.1 shall
prevent transfers by will or by the applicable laws of descent and distribution
or pursuant to a qualified domestic relations order as defined under the
Internal Revenue Code of 1986, as amended, or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder.
 
19.2  AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN
 
The Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board. However, unless
otherwise determined by the Board and permitted by Rule 16b-3 as then in effect,
without approval of the Company’s stockholders given within 12 months before or
after the action by the Board, no action of the Board may, except as provided in
Section 2.3, increase the limits imposed in Section 2.1 on the maximum number of
shares which may be issued on exercise of Options, extend the limit imposed in
this Section 7.2 on the period during which Options may be granted, or amend or
modify the Plan in a manner requiring stockholder approval under Rule 16b-3 or
the Code. Neither the amendment, suspension nor termination of the Plan shall,
without the consent of the holder of the Option, alter or impair any rights or
obligations under any Option theretofore granted.
 
The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder including,
without limitation, Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and Options shall be granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law and notwithstanding
Section 7.2(a), the Plan and Options granted hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
No Option may be granted during any period of suspension nor after termination
of the Plan, and in no event may any Option be granted under the Plan after July
14, 2015.
 
19.3  EFFECTIVE DATE; APPROVAL OF PLAN AND OPTIONS BY STOCKHOLDERS
 
The Plan shall be effective as of the date the Plan is approved by the Company’s
stockholders. If such approval is not obtained, the Plan shall have no force or
effect. Options may be granted prior to such stockholder approval under the
circumstances and to the extent provided in the Plan; provided, however, that
Options so granted shall be conditioned upon the stockholders’ approval and
shall provide that if such approval is not obtained, the Options shall be null
and void and of no further force or effect.
 
19.4  EFFECT OF PLAN UPON OTHER OPTION AND COMPENSATION PLANS
 
The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for directors of the Company. Nothing in the Plan shall be
construed to limit the right of the Company to grant or assume options otherwise
than under the Plan in connection with any proper corporate purpose, including,
without limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.
 
19.5  - NOTICES
 
Any notice to be given under the terms of the Plan to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
any Optionee shall be addressed to such Optionee at such Optionee’s last address
as reflected in the Company’s records. By a notice given pursuant to this
Section 7.5, either party may designate a different address for notices to be
given to it, him or her. Any notice which is required to be given to an
Optionee, if the Optionee is then deceased, be given to the Optionee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 7.5. Any notice shall
have been deemed duly given if enclosed in a properly sealed envelope or wrapper
addressed as aforesaid at the time it is deposited (with postage prepaid) in a
post office or branch post office regularly maintained by the United States
Postal Service.
 
 
50

--------------------------------------------------------------------------------

 
 
19.6  TITLES
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.
 
______________
 
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Tegal Corporation as of July 15, 2005.
 

                  /s/ THOMAS R. MIKA  

--------------------------------------------------------------------------------

Thomas R. Mika  
Secretary

 
 
 
51

--------------------------------------------------------------------------------

 